Citation Nr: 0841202	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-13 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
anterior cruciate ligament (ACL) injury, status post repair, 
left knee.  

2.  Entitlement to a rating in excess of 10 percent for a 
medial meniscus tear, status post repair, left knee.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include as secondary to a service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to December 
1999.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a right 
knee disorder will be reopened, and will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The veteran's left knee disability has been manifested by 
objective complaints of pain and "popping;" subjective 
findings include almost normal range of motion and no 
instability.  Recurrent subluxation, instability, dislocated 
semilunar cartilage, and ankylosis have not been shown.

2.  In an unappealed July 2001 decision, the RO denied the 
claim of entitlement to service connection for a right knee 
disorder.

3.  The evidence added to the record since July 2001, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact of a current right knee 
disorder that is necessary to substantiate the claim.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for an 
ACL injury, status post-repair, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002);  38 
C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 
5258, 5260, 5261 (2008).

2. The criteria for a rating in excess of 10 percent for a 
medial meniscus tear, status post-repair, left knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002);  38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 
4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5256, 5257, 5258, 
5260, 5261 (2008).

3.  The July 2001 decision, which denied the veteran's claim 
of entitlement to service connection for a right knee 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received subsequent to the July 2001 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a right knee 
disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 



Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently rated at 10 percent for an ACL 
injury (DC 5257) and a separate 10 percent for a medial 
meniscus tear (DC 5259) of the left knee.  The Board will 
consider these disabilities together, keeping in mind the 
rule against pyramiding.  38 C.F.R. § 4.14.  In order to 
warrant ratings in excess of 10 percent, the evidence must 
show:

*	flexion limited to 30 degrees (20 percent under DC 5260)
*	extension limited to 15 degrees (20 percent under DC 
5261) 
*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 degrees 
(30 percent under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257)
*	dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (20 percent 
under DC 5258).

In this case, the Board concludes that ratings in excess of 
10 percent for his left knee disabilities are not warranted.  
First, the veteran exhibited virtually a full range of motion 
in his left knee on at least two occasions.  Specifically, at 
his July 2006 VA examination, he had 150 degrees of flexion 
and 0 degrees of extension without pain.  Furthermore, he 
experienced no pain or decreased range of motion after 
repeated motion.  

In August 2006, range of motion was reported as 0-130 degrees 
(anatomically normal range of motion of the knee is 0-140 
degrees).  In both cases, his range of motion far exceeded 
what was required for increased ratings under DCs 5260 or 
5261 for either an ACL tear or the medial meniscus tear.  
Additionally, the evidence does not support higher ratings 
based on ankylosis, as the left knee had essentially normal 
range of motion.  

Further, subluxation or instability have not been shown.  For 
example, at his VA examination in July 2006, the examining 
physician observed no fluid or instability.  In an August 
2006 follow-up note, the examiner reflected that there was no 
instability, no varus or valgus stressing, no anterior or 
posterior collateral ligament instability, and that Lachman's 
and McMurray tests were negative.   

VA clinical records dated in August 2006 showed no laxity or 
instability.  Although there was some tenderness in the 
patella area, the patella itself showed good tracking and 
mobility, and there was no tenderness in the joint.  
 
Finally, there were no frequent episodes of locking, pain or 
effusion into the left knee joint.  At his July 2006 VA 
examination, the veteran also reported having no flare-ups in 
the left knee.  Although there was some popping of the left 
knee during repeated motion, the examining physician observed 
it was not a painful motion.  Additionally, although the 
veteran has complained of pain in his knee in August 2006, 
there was no observed swelling or locking of the knee at that 
time.  

In his Notice of Disagreement, the veteran stated that his 
right knee had "arthritic" symptoms, but the Board notes 
that he has never been diagnosed with arthritis or 
degenerative joint disease.  Additionally, there is no 
evidence of arthritis.  In August 2002 and April 2006, he 
underwent MRIs on his left knee.  While post-ACL surgery 
residuals were shown, the knee was otherwise normal.  

In considering the appropriate disability ratings, the Board 
has considered the effect that the veteran's knee pain has 
had in limiting its effective use, as was required by DeLuca.  
Here, the Board notes that he has complained on multiple 
occasions about continuing knee pain, and the need for anti-
inflammatory medication.  

However, the Board concludes that the level of pain has not 
impeded functionality to warrant a higher rating.  As noted 
above, the veteran exhibited substantially normal flexion and 
extension at both his VA examination and other outpatient 
examinations.  Furthermore, at the July 2006 VA examination, 
the examiner specifically noted that the veteran had 
essentially a full range of motion without pain.  Therefore, 
a higher rating based on functional limitation is not 
warranted.

The Board also notes the contentions of the veteran that his 
left knee has worsened since his initial rating in July 2001.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
left knee disability.  However, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than his assessment of the severity of his 
disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008), but finds no evidence that the 
veteran's left knee disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of these disabilities.   

While the veteran has attended physical therapy, the evidence 
does not show that he has required frequent hospitalizations 
for his left knee disability.  Further, he stated that his 
knee disability caused him pain in his employment as a 
waiter.  However, there is no indication at this time that he 
is unable to work.

Moreover, the scheduler rating criteria for joint 
disabilities, such as the knee, contemplate not only 
limitation of motion but other limitations due to factors 
that include pain, swelling, deformity, atrophy, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45(f).  

The rating criteria essentially take into account the effect 
of the veteran's disabilities on his ability function in the 
workplace.  Therefore, the Board finds that referral for an 
extraschedular evaluation for his left knee disability under 
the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Finally, as the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

New and Material Evidence for a Right Knee Disorder

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

If it finds that the submitted evidence is new and material, 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

The Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination.  The Board will determine whether new and 
material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The veteran is claiming entitlement to service connection for 
a right knee disorder, to include as secondary to his 
service-connected left knee disability.  The RO initially 
denied this claim in a July 2001 rating decision on the basis 
that he had no current diagnosis of a right knee disorder.  
He did not appeal this decision and, in July 2002, the RO's 
decision became final.  

The evidence available in the record at the time of the July 
2001 included the veteran's service treatment records and a 
VA examination in April 2000.  The record reviewed that that 
time also included his own statements and his DD-214 record 
of service. 

The evidence submitted since the July 2001 decision include 
additional outpatient treatment records, radiographic imaging 
reports and a July 2006 VA examination.  After reviewing the 
additional evidence, the Board concludes that some of it is 
new and material, and thus justifies reopening this claim.

Specifically, the new VA outpatient treatment records include 
an evaluation in April 2002, where the veteran was diagnosed 
with "bilateral knee pain" and "likely meniscal damage."  
The report continued that his complaints were consistent with 
meniscal damage.  This report is probative to the question of 
a current diagnosis, and is consequently new and material to 
his right knee service connection claim.  

However, in August 2002, the veteran underwent an MRI of the 
right knee, which indicated "no evidence of arthritis, 
fracture or joint effusion."  At the same time, another 
evaluating physician observed that the veteran had a 
bilateral knee range of motion of 0 to 120 degrees.  That 
physician also informed the veteran that his bilateral knee 
pain "was nothing to worry about" and that he did not think 
there was any "meniscal pathology and real evidence of 
overuse type syndromes or inflammation."  This report is 
also probative to the question of a current diagnosis, and is 
consequently new and material to his right knee service 
connection claim.  

In August 2006, the veteran was diagnosed with bilateral knee 
pain during a VA orthopedic evaluation, and also attended 
physical therapy for treatment for chondromalacia patellae of 
both knees.  The Board concludes that this report is 
probative to the question of a current diagnosis, and is 
consequently new and material to his right knee service 
connection claim.  

In summary, the Board concludes that the evidence relates to 
an unestablished fact of a right knee disorder necessary to 
substantiate the claim.  Specifically, the new information 
identifies a current disability.  Accordingly, as the 
evidence is both new and material, the claim is reopened.  
The appeal is granted to this extent.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letter sent to the 
veteran in April 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

First, the veteran was informed in his April 2006 VCAA letter 
that he must show that his service connected disability.  He 
was also apprised of how a disability rating and effective 
date is established.  Furthermore, in a March 2007 Statement 
of the Case, he was specifically advised on the specific 
criteria under the relevant diagnostic codes that he must 
meet in order to receive an increased rating.  Based on this 
evidence, he can be expected to understand what was needed to 
support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony and correspondence.  Specifically, he 
stated in his November 2006 Notice of Disagreement that he 
disagreed with the findings of the VA examiner, and that his 
knees have worsened to the point where he cannot stand for 
long periods of time.  He also notes an increase in knee 
"popping."  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

As to the right knee claim, in claims to reopen, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
the claim here was reopened, notice of necessary information 
to reopen a claim was not required.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case the RO has acquired outpatient treatment records 
as well as the veteran's own assertions as to his disorder.  
Furthermore, in July 2006, he underwent a VA examination that 
was specifically directed toward the issues on appeal.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim / claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

A rating in excess of 10 percent for an ACL injury, status 
post repair, left knee, is denied.

A rating in excess of 10 percent for a medial meniscus tear, 
status post-repair, left knee, is denied.

New and material evidence having been received, the veteran's 
application to reopen a claim of entitlement to service 
connection for a right knee disorder is reopened.  The appeal 
is granted to this extent.




REMAND

Having reopened the veteran's claim for a right knee 
disorder, the Board finds that a remand is needed.  
Specifically, on review of the veteran's claim of a right 
knee disorder, the Board notes the veteran's statements 
attribute this to his service-connected left knee disability.  
However, there is no specific opinion as to whether his right 
knee complaints are related to a post-service injury or to 
his current right knee disability.  Therefore, a medical 
opinion is needed.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, the 
most current VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the VA Medical Center in Miami, 
Florida, from August 2006 to the present.

2.  The veteran should be afforded an 
examination to address the relationship 
between his right knee complaints and his 
service-connected left knee disability.  
The examiner asked to identify any current 
diagnosis related to the right knee.  

If a diagnosis is rendered, the examiner is 
requested to express an opinion as to 
whether it is as likely as not that the 
veteran's right knee disorder is related to 
his service-connected left knee disability 
or to active duty service.
 
In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed to 
the history as provided by the veteran.

3.  Upon completion of the above, the RO 
should readjudicate the issue on appeal.  
If the benefits sought on appeal remain 
denied, the RO should issue a supplemental 
statement of the case and allow the 
appropriate period for response. 
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


